Investor Presentation November Cautionary Statements •Except for historical information, statements made in the course of thispresentation that state the company’s or management’s intentions, hopes,beliefs, expectations, targets, or predictions of the future are forward-lookingstatements that involve risks and uncertainties. Investors are cautioned thatsuch statements are only predictions and actual events or results may differmaterially. •These forward-looking statements speak only as of the date of thispresentation.
